Name: Commission Regulation (EEC) No 592/86 of 28 February 1986 amending for the seventh time Regulation (EEC) No 3183/80 laying down common detailed rules for the application of import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  prices
 Date Published: nan

 No L 58/4 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 592/86 of 28 February 1986 amending for the seventh time Regulation (EEC) No 3183/80 laying down common detailed rules for the application of import and export licences and advance-fixing certificates for agricultural products cence to be released as soon as the products for which the licence was issued have been released for consump ­ tion in Portugal , whereas Regulation (EEC) No 3183/80 should therefore be amended accordingly ; Whereas the time when the import licence must be pre ­ sented should be clearly stipulated in cases where a compensatory levy is applied ; whereas Article 3 of Regulation (EEC) No 3183/80 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Manage ­ ment Committees concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Articles 12 (2), 15 (5), 16 (6) and 24 thereof, and the cor ­ responding provisions in the other Regulations on the common organization of the market in agricultural products , Whereas , pursuant to the Act of Accession of Spain and Portugal , certain products are to be subject in Por ­ tugal to a transition by stages ; whereas , in the case of the products referred to in Article 259 of the said Act , the application to Portugal of Community agricultural rules is to be almost totally deferred until the end of the first stage ; Whereas the arrangements applicable with effect from 1 March 1986 in trade between the Community and Portugal will , during the first stage , be those in force before accession ; Whereas Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of import and export licences and advance-fixing certificates for agricultural prod ­ ucts (3 ), as last amended by Regulation (EEC) No 3826/85 (4), lays down that release of the security lodged at the time of the issue of the licences or certifi ­ cates is subject to proof being furnished to the com ­ petent agencies that the goods in question have, within 60 days from the day of completion of customs export formalities , left the geographical territory of the Com ­ munity ; Whereas on account of the specific character of the transition by stages , provision should be made for the security lodged at the time of the issue of an export li ­ Article 1 Regulation (EEC) No 3183/80 is hereby amended as follows : 1 . The following paragraph 3a is inserted in Article 3 : '3a . In trade between Spain , Portugal and the Community as constituted at 31 December 1985 , the import licence or licences , as referred to in paragraphs 1 and 2 , must be presented when apply ­ ing the compensatory levy . The provisions of this paragraph shall not apply to the products referred to in Article 259 of the Act of Accession .' 2 . Article 3 is supplemented by the following para ­ graph : ' 5 . The provisions of paragraph 4 shall , with any necessary changes , apply in the case of products referred to in Article 259 of the Act of Accession of Spain and Portugal and during the period referred to in Article 260 of the said Act .' 3 . Article 30(1 ) of Regulation (EEC) No 3183/80 is supplemented as follows : ' Products as referred to in Article 259 of the Act of Accession of Spain and Portugal which are exported to Portugal from 1 March 1986 onwards shall , by way of derogation from the first indent, be (') OJ No L281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 107 , 19.4. 1984, p. 1 . (3 ) OJ No L 338 , 12 . 12 . 1980, p. 1 . (4) OJ No L 371 , 31 . 12 . 1985 , p. 1 . 1 . 3 . 86 Official Journal of the European Communities No L 58/ 5 considered as having left the geographical territory of the Community when those products have been released for consumption in Portugal within the time limit laid down in Article 9 (2) of Regulation (EEC) No 548/86 ( 1 ). This subparagraph shall be valid only during the first stage . Proof of release for consumption shall be furnished in accordance with Article 20 (3 ) (a) or (c) of Regu ­ lation (EEC) No 2730/79 . (') OJ No L 55 , 1.3 . 1986, p. 52 .' Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President